Citation Nr: 0830181	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-30 774	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for lumbosacral 
spondylosis to include as secondary to the service-connected 
left and right knee disabilities.

2. Entitlement to a rating higher than 10 percent for 
residuals of a left knee meniscal tear with instability and 
traumatic arthritis.

3. Entitlement to an initial rating higher than 10 percent 
for shortening of the left tensor fasciae latae muscle. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1991 to August 1996. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2006 and in July 2006 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).

Following the issuance of the statement of the case in August 
2006, the veteran submitted additional evidence in support of 
his claim for a rating higher than 10 percent for the left 
knee disability, and he waived the right to have the 
additional evidence initially considered by the RO.  38 
C.F.R. § 20.1304(c).

The record raises the claim for a temporary total rating for 
convalescence on the basis of left knee arthroscopy in May 
2006, which is referred to the RO for appropriate action.


FINDINGS OF FACT

1. Lumbosacral spondylosis was not affirmatively shown to 
have had onset during service; lumbosacral spondylosis was 
not manifested to a compensable degree within one year from 
the date of separation from service; lumbosacral spondylosis, 
first documented after service beyond the one-year 
presumptive period for lumbosacral spondylosis as a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin; and lumbosacral spondylosis is not caused or 
made worse by either the service-connected right or left knee 
disability.

2. The left knee disability is manifested by mild instability 
and traumatic arthritis by X-ray and functional limitation of 
flexion to 60 degrees and normal extension.



3. The shortening of the left tensor fasciae latae muscle is 
manifested by normal range of motion of the left hip with 
tenderness and pain in the trochanteric area radiating to the 
lateral aspect of the left leg, a positive Ober test, and no 
more than moderate symptoms.

CONCLUSIONS OF LAW

1. Lumbosacral spondylosis was not incurred in or aggravated 
by service; service connection for lumbosacral spondylosis as 
a chronic disease may not be presumed to have been incurred 
during service; and lumbosacral spondylosis is not 
proximately due to or the result of either the 
service-connected right or left knee disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2007).

2. The criteria for a rating higher than 10 percent for 
residuals of a left meniscal tear with instability have not 
been met; the criteria for a separate, 10 percent rating for 
residuals of a left meniscal tear with traumatic arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 &. 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2007).

3. The criteria for an initial rating higher than 10 percent 
for shortening of the left tensor fasciae latae muscle have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 &. 
Supp. 2008); 38 C.F.R. Part 4, Diagnostic Codes 5314, 5252 
(2007).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In claims for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2006, in May 2006, and in April 
2007.  



With respect to the claim of service connection for 
lumbosacral spondylosis, the veteran was notified of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of a current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service; and evidence that the disabilities were 
caused or aggravated by a service-connected disability.  The 
notice also included the type of evidence needed to 
substantiate the claim for an increased rating for a left 
knee disability, namely, evidence indicating an increase in 
severity and the effect that the worsening had on employment 
and daily life.   

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective date of 
the claim for increase for the left knee was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case, 
dated in August 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Regarding the VCAA notice requirements of Vazquez-Flores, 
pertaining to the general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, at this 
stage of the appeal, when the veteran already has notice of 
the rating criteria in the statement of the case, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim.  For this 
reason, the deficiency as to VCAA compliance with Vazquez-
Flores is harmless error.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  Also, further delay of the case to inform the 
veteran again of the pertinent rating criteria would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

On the claim for an initial higher rating for shortening of 
the left tensor fasciae latae muscle, the RO provided notice 
on the underlying claim of service connection.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  



Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
the initial higher rating for shortening of the left tensor 
fasciae latae muscle.  Dingess, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations in March and in June 2006.  As the veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis (spondylosis is a general term for 
degenerative changes due to arthritis), if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.




Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Lumbosacral Spondylosis

Factual Background

The service treatment records disclose that in May 1991 the 
veteran complained of a two week history of intermittent 
thoracic pain after physical training.  The pertinent finding 
was musculoskeletal tenderness in the thoracic area, and the 
assessment was back strain.  The remainder of the service 
treatment records, including physical examinations in January 
and April 1996 for a Medical Evaluation Board contain no 
complaint, finding, history, treatment, or diagnosis of a 
lumbosacral abnormality. 

After service, on VA examination in June 2006, the veteran 
complained of pain in the lumbosacral area as secondary to 
the service-connected knee disabilities, which began in 1998.  
The diagnosis was lumbosacral spondylosis, established by X-
ray.  The examiner expressed the opinion that the  
lumbosacral spondylosis was less likely than not related to 
the service-connected knee disabilities.  The examiner 
explained that the veteran's complaints of pain in the 
lumbosacral spine could not be attributed to the right or 
left knee disability. 

Analysis

The service treatment records document a single incident of 
back strain in the thoracic area in May 1991.  There was no 
documentation of a lumbosacral abnormality.  Therefore 
service connection for lumbosacral spondylosis as directly 
related to service is not established and the veteran does 
not argue otherwise.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

After service, the back pain was first documented on VA 
examination in June 2006, when the veteran was diagnosed with 
lumbosacral spondylosis, well beyond the one-year presumptive 
period for lumbosacral spondylosis or arthritis as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran does argue that his lumbosacral spondylosis is 
related the service-connected right and left knee 
disabilities.

The only evidence addressing the etiology of lumbosacral 
spondylosis was the report of VA examination in June 2006.  
Following an examination of the veteran and a review of the 
claims file, the examiner expressed the opinion that the 
veteran's lumbosacral spondylosis was less likely than not 
related to the service-connected knee disabilities.  There is 
no competent evidence that contradicts the opinion.

As for statements of the veteran that the lumbosacral 
spondylosis is related to the service-connected knee 
disabilities, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence on the 
question of medical causation, that is, the relationship 
between lumbosacral spondylosis and the right and left knee 
disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Disability

Factual Background

In October 2002, an MRI of the left knee revealed 
osteoarthritis, a meniscal fragment, joint effusion, 
tendinosis, and synovitis.

On VA examination in March 2006, the veteran complained of 
constant left knee pain without relief with medication and 
with exacerbations about once a month, described as severe 
pain and swelling, lasting a few days.  He also complained of 
giving way and instability, crepitus, discomfort with the 
knee bent, and pain with squatting.  He denied episodes of 
dislocation or recurrent subluxation.  

The veteran indicated that as a postman his knee pain would 
at times interfere with his job so that he was put on a route 
with less walking.  As for daily activities, the veteran 
stated that he was unable to participate in sports or leisure 
activities that required running or jumping.  

On examination, left knee flexion was to 132 degrees with 
pain and extension was to zero degrees. The range of motion 
was additionally limited by pain, but not fatigue, weakness, 
lack of endurance, or incoordination.  There was a small 
effusion of the left knee joint.  The Lachman's test was +1 
and the anterior drawer sign was +1.  The McMurray's test was 
positive.  There was tenderness to palpitation at the lateral 
joint line.  There was patellar grind in the left knee.  The 
veteran walked with an equal step length and normal cadence.  
The diagnosis was left knee meniscal tear, post-surgery, with 
mild anterior instability and mild degenerative joint 
disease.  

In May 2006, the veteran had arthroscopic surgery to repair a 
meniscal tear. 

On VA examination in June 2006, the veteran complained of 
left knee pain with weekly periods of flare-up of pain 
lasting a few hours.  He also complained of stiffness, 
swelling, instability, and fatigue.  He denied episodes of 
dislocation or recurrent sublaxation.  The veteran reported 
working a full time job without restrictions.  On 
examination, left knee flexion was to 100 degrees with pain 
in the last 30 degrees and a functional loss of 40 degrees.  
Extension was to zero degrees with pain in the last 10 
degrees.  Repetitive motion elicited pain and grimacing.  The 
left knee limited the veteran's ability to squat and kneel.  
There was no evidence of left knee joint effusion.  
Instability test for the anterior and posterior cruciate 
ligament was positive.  Lachman test was positive.  The 
examiner diagnosed left knee meniscal injury with subsequent 
arthroscopic surgery and residual instability, pain, limited 
range of motion, and degenerative joint disease.

Rating Criteria

The service-connected left knee disability is currently rated 
10 percent under Diagnostic Code 5257 for instability.  Under 
Diagnostic Code 5257, the criteria for the next higher 
rating, 20 percent, are moderate recurrent sublaxation or 
lateral instability.

Since the left knee disability includes degenerative joint 
disease, arthritis, the disability may also be rated 
separately under either Diagnostic Code 5260 or 5261 for 
limitation of flexion or extension, respectively.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is rated noncompensable or zero percent, flexion 
limited to 45 degrees is rated 10 percent, and flexion 
limited to 30 degrees is rated 20 percent. 

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable or zero percent.  Extension limited 
to 10 degrees is 10 percent disabling. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

On VA examination in March 2006 and June 2006, the veteran 
complained of left knee instability.  In March 2006, the 
diagnosis was mild anterior instability of the left knee.  On 
VA examination in June 2006, instability testing for the 
anterior and posterior cruciate ligament was positive.  The 
examiner diagnosed left knee meniscal injury with subsequent 
arthroscopic surgery and residual instability, which the 
examiner described as minimal.  As moderate impairment due to 
recurrent sublaxation or lateral instability is not shown, 
the criteria for a 20 percent rating under Diagnostic Code 
5257 have not been met.

As for a separate rating based on limitation of flexion, on 
VA examination in March 2006, flexion was to 132 degrees with 
pain.  The joint function was additionally limited by pain to 
a mild degree, following repetitive use.  On VA examination 
in June 2006, left knee flexion was to 100 degrees with pain 
in the last 30 degrees and a functional loss of 40 degrees, 
equating to flexion limited to 60 degrees. Limitation of 
flexion of the left knee to 60 degrees does not meet the 
criteria of flexion limited to 45 degrees for a separate, 10 
percent rating, but the flexion limited to 60 degrees does 
meet the criteria for a zero percent rating under Diagnostic 
Code 5260. 

Flexion of the left knee to 60 degrees and arthritis 
established by X-ray does meet the criteria for a separate 10 
percent rating under Diagnostic Code 5260 as interpreted in 
the precedent opinion of VA's General Counsel.  In VAOPGCPREC 
9-98 (1998) the VA General Counsel held that when a veteran 
has a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261, rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating. 


As for limitation of extension, on VA examination in March 
2006, the veteran had zero degrees of extension with pain.  
On VA examination in June 2006, extension was to zero degrees 
with pain in the last 10 degrees.  Repetitive motion elicited 
pain and grimacing.  The evidence of record shows that the 
veteran has full extension of the left knee, which does not 
more nearly approximate limitation of extension to 10 degrees 
and the additional functional loss due to pain does not 
warrant a separate rating for limitation of extension because 
pain is already encompassed in the rating for limitation of 
flexion and rating the same manifestation under a different 
Diagnostic Code would be pyramiding, which is not permissible 
under 38 C.F.R. § 4.14. 

Muscle Shortening 

Factual Background

On VA examination in June 2006, the veteran complained of 
left hip pain, lack of endurance on ambulation and 
fatigability, which he attributed to the service-connected 
left knee disability.  He reported weekly periods of flare-up 
in pain lasting a few hours.  Flexion of the left hip was to 
125 degrees, extension was to 30 degrees, abduction was to 25 
degrees, adduction was to 45 degrees, external rotation was 
to 50 degrees, and internal rotation was to 40 degrees, 
without pain or functional loss.  There was pain in the 
trochanteric area radiating to the lateral aspect of the left 
leg.  The Ober test was positive on the left side.  
Functional limitation of the left hip joint was not shown.  
The diagnosis was left tensor fasciae latae shortening 
affecting the left hip joint.  

By a rating decision in July 2006, the RO granted service 
connection for shortening of the left tensor fasciae latae 
muscle, and assigned an initial rating of 10 percent, 
effective May 2006.    



Rating Criteria

The shortening of the left tensor fasciae latae muscle is 
rated under Diagnostic Code 5314, which involves flexion of 
the hip and knee.  The criterion for the next higher rating 
under Diagnostic Code 5314, 30 percent, is moderately severe 
muscle impairment.  The left knee is already separately 
rated. 

Also applicable for limitation of flexion of the hip is 
Diagnostic Code 5252.  Under Diagnostic Code 5252, the 
criterion for the next higher rating, 20 percent, is flexion 
limited to 30 degrees.  
Analysis

On VA examination in June 2006, the veteran had normal range 
of motion of the left hip with tenderness and pain in the 
trochanteric area, radiating to the lateral aspect of the 
left leg and a positive Ober test.  In order to warrant a 
rating higher than 10 percent under Diagnostic Code 5314, 
muscle impairment must be moderately severe.  As the muscle 
involved affects flexion of the hip, as flexion of the left 
hip is to 125 degrees or normal without pain or functional 
loss, neither moderately severe muscle impairment under 
Diagnostic Code 5314, nor flexion of the hip limited to 30 
degrees is demonstrated, considering functional loss due to 
pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Ratings

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the veteran's left knee and left hip disability 
level and symptomatology to the rating schedule, the degree 
of disability is contemplated by the rating schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for lumbosacral spondylosis to include as 
secondary to the service-connected left and right knee 
disabilities is denied.

A rating higher than 10 percent for residuals of a left 
meniscal tear with instability is denied.  

A separate 10 percent for residuals of a left meniscal tear 
with traumatic arthritis is granted, subject to the law and 
regulations governing the award of monetary benefits.

An initial rating higher than 10 percent for shortening of 
the left tensor fasciae latae muscle is denied.

______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


